Exhibit 10.19b

SECOND LOAN MODIFICATION AGREEMENT (DOMESTIC)

This Second Loan Modification Agreement (Domestic) (this “Loan Modification
Agreement”) is entered into as of December 17, 2010 (the “Second Loan
Modification (Domestic) Effective Date”), by and between SILICON VALLEY BANK, a
California corporation, with its principal place of business at 3003 Tasman
Drive, Santa Clara, California 95054 and with a loan production office located
at 380 Interlocken Crescent, Suite 600, Broomfield, Colorado 80021(“Bank”),
STEREOTAXIS, INC., a Delaware corporation (“Stereotaxis”), and STEREOTAXIS
INTERNATIONAL, INC., a Delaware limited liability company, each with offices
located at 4320 Forest Park Avenue, Suite 100, St. Louis, Missouri 63108
(“International”, and together with Stereotaxis, individually and collectively,
jointly and severally, “Borrower”).

1. DESCRIPTION OF EXISTING INDEBTEDNESS AND OBLIGATIONS. Among other
indebtedness and obligations which may be owing by Borrower to Bank, Borrower is
indebted to Bank pursuant to a loan arrangement dated as of March 11, 2009,
evidenced by, among other documents, a certain Loan and Security Agreement dated
as of March 11, 2009, as amended by a certain First Loan Modification Agreement
(Domestic), dated as of December 15, 2009 (as may be amended from time to time,
the “Loan Agreement”) and a certain Export-Import Bank Loan and Security
Agreement, dated as of March 11, 2009, as amended by a certain Export-Import
First Loan Modification Agreement, dated as of December 15, 2009 (as may be
amended from time to time, the “EXIM Bank Loan and Security Agreement”), in each
case between Borrower and Bank. Capitalized terms used but not otherwise defined
herein shall have the same meaning as in the Loan Agreement.

2. DESCRIPTION OF COLLATERAL. Repayment of the Obligations is secured by the
Collateral as described in the Loan Agreement and the EXIM Bank Loan and
Security Agreement (together with any other collateral security granted to Bank,
the “Security Documents”).

Hereinafter, the Security Documents, together with all other documents
evidencing or securing the Obligations shall be referred to as the “Existing
Loan Documents”.

3. DESCRIPTION OF CHANGE IN TERMS.

 

 

A.

Modifications to Loan Agreement.

 

 

1

The Loan Agreement shall be amended by inserting the following new Section 2.1.7
immediately following Section 2.1.6 thereof:

 

 

“2.1.7

Term Loan 2010.

(a) Availability. Bank shall make one (1) term loan available to Borrower in an
amount up to the Term Loan 2010 Amount on or before December 31, 2010, subject
to the satisfaction of the terms and conditions of this Agreement.

(b) Repayment. Commencing on the first day of the month following the month in
which the Funding Date of the Term Loan 2010 occurs and thereafter on the first
day of each successive calendar month until the Term Loan 2010 is paid in full,
Borrower shall make monthly payments of interest in arrears with respect to the
Term Loan 2010. Commencing on July 1, 2011 and thereafter on the first day of
each successive calendar month until the Term Loan 2010 is paid in full,
Borrower shall repay the principal amount of the Term Loan 2010 in thirty
(30) equal installments of Three Hundred Thirty Three Thousand, Three Hundred
Thirty Three and 34/100 Dollars ($333,333.34) (each payment of principal and/or
interest being a “Term Loan Payment”). Each Term Loan 2010 Payment shall be
payable on the first day of each month. Borrower’s final Term Loan 2010 Payment,
due on the Term Loan 2010 Maturity Date, shall include all outstanding principal
and accrued and unpaid interest under the Term Loan 2010. Once repaid, the Term
Loan 2010 may not be reborrowed.

 

1



--------------------------------------------------------------------------------

(c) Prepayment. The Term Loan 2010 may be prepaid, in whole or in part prior to
the Term Loan 2010 Maturity Date by Borrower, effective three (3) Business Days
after written notice of such prepayment is given to Bank. Notwithstanding any
such prepayment, Bank’s lien and security interest in the Collateral shall
continue until Borrower fully satisfies all Obligations. If such prepayment is
at Borrower’s election or at Bank’s election due to the occurrence and
continuance of an Event of Default, Borrower shall pay to Bank, in addition to
the payment of any other expenses or fees then-owing, a prepayment premium in an
amount equal to (i) if such prepayment occurs on or prior to the date that is
three hundred sixty five (365) days after the Second Loan Modification
(Domestic) Effective Date (the “First Anniversary”), Three Hundred Thousand
Dollars ($300,000) (i.e. three percent (3.00%) of Ten Million Dollars
($10,000,000)); (ii) if such prepayment occurs (X) after the First Anniversary
and (Y) on or prior to the date that is three hundred sixty five (365) days
after the First Anniversary (the “Second Anniversary”), Two Hundred Thousand
Dollars ($200,000) (i.e. two percent (2.00%) of Ten Million Dollars
($10,000,000)); and (iii) if such prepayment occurs (X) after the Second
Anniversary and (Y) on or prior to the date that is three hundred sixty five
(365) days from the Second Anniversary, One Hundred Thousand Dollars ($100,000)
(i.e. one percent (1.00% of Ten Million Dollars ($10,000,000); provided that no
prepayment premium shall be charged if the Term Loan 2010 is replaced with a new
facility from Bank or another division of Silicon Valley Bank. Upon payment in
full of the Obligations and at such time as Bank’s obligation to make Credit
Extensions has terminated, Bank shall terminate and release its liens and
security interests in the Collateral and all rights therein shall revert to
Borrower.”

 

 

2

The Loan Agreement shall be amended by deleting the following text appearing as
Section 2.3(a) thereof:

“(a) Interest Rate.

(i) Advances. Subject to Section 2.3(b), the principal amount outstanding under
the Revolving Line (other than Guaranteed Advances) shall accrue interest at a
floating per annum rate equal to the greater of (X) the aggregate of the Prime
Rate plus one and three-fourths of one percent (1.75%) and (Y) seven percent
(7.00%), which interest shall be payable monthly, in arrears, in accordance with
Section 2.3(f) below.

(ii) Guaranteed Advances. Subject to Section 2.3(b), the principal amount
outstanding under the Guaranteed Line shall accrue interest at a floating per
annum rate equal to the greater of (X) the aggregate of the Prime Rate plus
one-half of one percent (0.50%) and (Y) six percent (6.00%).

(iii) Equipment Loan. Subject to Section 2.3(b), the principal amount
outstanding under the Equipment Loan shall accrue interest at a floating per
annum rate equal to the greater of (X) the aggregate of the Prime Rate plus one
percent (1.00%) and (Y) seven percent (7.00%), which interest shall be payable
monthly in accordance with Section 2.3(f) below.”

and inserting in lieu thereof the following:

 

 

“(a)

Interest Rate.

(i) Advances. Subject to Section 2.3(b), the principal amount outstanding under
the Revolving Line (other than Guaranteed Advances) shall accrue interest at a
floating per annum rate equal to the greater of (X) the aggregate of

 

2



--------------------------------------------------------------------------------

the Prime Rate plus one and three-fourths of one percent (1.75%) and (Y) seven
percent (7.00%), which interest shall be payable monthly, in arrears, in
accordance with Section 2.3(f) below.

(ii) Guaranteed Advances. Subject to Section 2.3(b), the principal amount
outstanding the Guaranteed Line shall accrue interest at a floating per annum
rate equal to the greater of (X) the aggregate of the Prime Rate plus one-half
of one percent (0.50%) and (Y) six percent (6.00%).

(iii) [Intentionally omitted.]

(iv) Term Loan 2010. Subject to Section 2.3(b), the principal amount outstanding
under the Term Loan 2010 shall accrue interest at a floating per annum rate
equal to the Prime Rate plus three and one-half of one percent (3.50%), which
interest shall be payable monthly in accordance with Section 2.1.7(b) above.”

 

 

3

The Loan Agreement shall be amended by deleting the following text appearing as
Section 2.4(c) thereof:

“(c) Termination Fee. Subject to the terms of Section 12.1, a termination fee;”

and inserting in lieu thereof the following:

“(c) Termination Fee. Subject to (i) the terms of Section 12.1 with respect to
the Revolving Line and (ii) the terms of Section 2.1.7(c) with respect to the
Term Loan 2010, a termination/prepayment fee.”

 

 

4

The Loan Agreement shall be amended by deleting the following text appearing as
Section 6.6 thereof:

“6.6 Access to Collateral; Books and Records. At reasonable times, on one
(1) Business Day’s notice (provided no notice is required if an Event of Default
has occurred and is continuing), Bank, or its agents, shall have the right, on a
semi-annual basis (or more frequently as Bank shall determine necessary), to
inspect the Collateral and the right to audit and copy Borrower’s Books. The
foregoing inspections and audits shall be at Borrower’s expense, and the charge
therefor shall be $1,000 per person per day (or such higher amount as shall
represent Bank’s then-current standard charge for the same), plus reasonable
out-of-pocket expenses. In the event Borrower and Bank schedule an audit more
than ten (10) days in advance, and Borrower cancels or seeks to reschedules the
audit with less than ten (10) days written notice to Bank, then (without
limiting any of Bank’s rights or remedies), Borrower shall pay Bank a fee of
$1,000 plus any out-of-pocket expenses incurred by Bank to compensate Bank for
the anticipated costs and expenses of the cancellation or rescheduling.”

and inserting in lieu thereof the following:

“6.6 Access to Collateral; Books and Records. At reasonable times, on one
(1) Business Day’s notice (provided no notice is required if an Event of Default
has occurred and is continuing), Bank, or its agents, shall have the right, on a
semi-annual basis (or more frequently as Bank shall determine necessary), to
inspect the Collateral and the right to audit and copy Borrower’s Books. The
foregoing inspections and audits shall be at Borrower’s expense, and the charge
therefor shall be $850 per person per day (or such higher amount as shall

 

3



--------------------------------------------------------------------------------

represent Bank’s then-current standard charge for the same), plus reasonable
out-of-pocket expenses. In the event Borrower and Bank schedule an audit more
than ten (10) days in advance, and Borrower cancels or seeks to reschedule the
audit with less than ten (10) days written notice to Bank, then (without
limiting any of Bank’s rights or remedies), Borrower shall pay Bank a fee of
$1,000 plus any out-of-pocket expenses incurred by Bank to compensate Bank for
the anticipated costs and expenses of the cancellation or rescheduling.”

 

 

5

The Loan Agreement shall be amended by deleting the following text appearing as
Section 6.9 thereof:

“6.9 Financial Covenant.

Borrower shall maintain at all times, to be tested as of the last day of each
month:

(a) Tangible Net Worth. Borrower shall maintain a minimum Tangible Net Worth of
no less than (i) $1.00 for the monthly periods ending February 28, 2009 and
March 31, 2009; (ii) ($3,000,000) for the monthly periods ending April 30,
2009, May 31, 2009 and June 30, 2009; (iii) ($8,000,000) for the monthly periods
ending July 31, 2009 and August 31, 2009; (iv) ($6,500,000) for the monthly
period ending September 30, 2009; (v) $3,903,001for the monthly periods ending
October 31, 2009 through and including August 31, 2010; (vi) $1,903,000 for the
monthly periods ending September 30, 2010 through and including the monthly
period ending November 30, 2010; and (vii) ($97,000) for the monthly period
ending December 31, 2010 and each monthly period thereafter provided further,
that in the event that Guaranteed Advances are no longer available under the
Guaranteed Line, the foregoing covenant levels shall be adjusted by Bank, in its
good faith business judgment. Such Tangible Net Worth requirements set forth
above shall be increased by fifty percent (50%) of the net proceeds from
issuances of equity securities of the Borrower and/or Subordinated Debt issued
after the First Loan Modification Effective Date (Domestic).”

and inserting in lieu thereof the following:

“6.9 Financial Covenants.

Maintain as of the last day of each month, unless otherwise noted:

(a) Tangible Net Worth. Borrower shall maintain a minimum Tangible Net Worth of
no less than the amounts described on Exhibit A to the Second Loan Modification
Agreement (Domestic).

(b) Liquidity Ratio. Borrower shall maintain (i) at all times during the months
of January, February, April, May, July, August, October and November of each
fiscal year, a Liquidity Ratio of not less than 1.50:1.00; and (ii) at all times
during the months of March, June, September and December of each fiscal year, a
Liquidity Ratio of not less than 1.25:1.00.”

 

 

6

The Loan Agreement shall be amended by deleting the following text appearing as
Section 12.1 thereof:

“12.1 Termination Prior to Maturity Date. This Agreement may be terminated prior
to the Revolving Line Maturity Date by Borrower, effective three (3) Business
Days after written notice of termination is given to Bank or if Bank’s
obligation to fund Credit Extensions terminates pursuant to the terms of
Section 2.1.1(b). Notwithstanding any such termination, Bank’s lien and security
interest in the Collateral shall continue until Borrower fully satisfies its
Obligations. If such termination is at Borrower’s election or at Bank’s election

 

4



--------------------------------------------------------------------------------

due to the occurrence and continuance of an Event of Default, Borrower shall pay
to Bank, in addition to the payment of any other expenses or fees then-owing, a
termination fee in an amount equal to one percent (1.00%) of the Revolving Line
(i.e. Two Hundred Fifty Thousand Dollars ($250,000); provided, that no
termination fee shall be charged if the credit facility hereunder is replaced
with a new facility from another division of Silicon Valley Bank. Upon payment
in full of the Obligations and at such time as Bank’s obligation to make Credit
Extensions has terminated, Bank shall release its liens and security interests
in the Collateral and all rights therein shall revert to Borrower.”

and inserting in lieu thereof the following:

“12.1 Termination Prior to Maturity Date. This Agreement may be terminated prior
to the Revolving Line Maturity Date by Borrower, effective three (3) Business
Days after written notice of termination is given to Bank or if Bank’s
obligation to fund Credit Extensions terminates pursuant to the terms of
Section 2.1.1(b). Notwithstanding any such termination, Bank’s lien and security
interest in the Collateral shall continue until Borrower fully satisfies its
Obligations. If such termination is at Borrower’s election or at Bank’s election
due to the occurrence and continuance of an Event of Default, Borrower shall pay
to Bank, in addition to the payment of any other expenses or fees then-owing, a
termination fee in an amount equal to Three Hundred Thousand Dollars ($300,000)
(i.e. one percent (1.00%) of Thirty Million Dollars ($30,000,000)); provided,
that no termination fee shall be charged if the credit facility hereunder is
replaced with a new facility from another division of Silicon Valley Bank. Upon
payment in full of the Obligations and at such time as Bank’s obligation to make
Credit Extensions has terminated, Bank shall release its liens and security
interests in the Collateral and all rights therein shall revert to Borrower.”

 

 

7

The Loan Agreement shall be amended by inserting the following definitions to
Section 13.1 thereof, each in its appropriate alphabetical order:

“Eligible Unbilled Accounts” are Accounts for which the Account Debtor has not
been invoiced or where goods or services have not yet been rendered to the
Account Debtor but are otherwise Eligible Accounts that are billed and for which
goods and services will have been rendered to the applicable Account Debtor
within fifteen (15) days of the Funding Date of the applicable Borrowing Base
Certificate and which must thereafter satisfy all of the requirements of
Eligible Accounts.

“Liquidity Ratio” is, as of any date of measurement, (X) the sum of
(i) Borrower’s unrestricted cash at Bank plus (ii) Borrower’s net billed
accounts receivable plus (iii) the unused available amount under the Guaranteed
Line; divided by (Y) total outstanding Obligations of Borrower owed to Bank.

“Second Loan Modification Agreement” is that certain Second Loan Modification
Agreement (Domestic), by and between Borrower and Bank, dated as of the Second
Loan Modification (Domestic) Effective Date.

“Second Loan Modification (Domestic) Effective Date” is defined in the preamble
to the Second Loan Modification Agreement (Domestic).

“Term Loan 2010” is a loan made by Bank pursuant to the terms of Section 2.1.7
hereof.

“Term Loan 2010 Amount” is an aggregate amount equal to Ten Million Dollars
($10,000,000) outstanding at any time.

“Term Loan 2010 Maturity Date” is the earliest of (a) December 31, 2013 or
(b) the occurrence of an Event of Default.

 

5



--------------------------------------------------------------------------------

“Term Loan 2010 Payment” is defined in Section 2.1.7(b).

 

 

8

The Loan Agreement shall be amended by deleting the following definitions from
Section 13.1 thereof, each in its entirety:

““Borrowing Base” is (a) eighty percent (80%) of Eligible Accounts plus (b) the
lesser of (i) forty percent (40%) of the value of Borrower’s Eligible Inventory
(valued at the lower of cost or wholesale fair market value) or (ii) One Million
Dollars ($1,000,000), as determined by Bank from Borrower’s most recent
Borrowing Base Certificate; provided, however, that Bank may decrease the
foregoing amounts and/or percentages in its good faith business judgment based
on events, conditions, contingencies, or risks which, as determined by Bank, may
adversely affect the value of the Collateral.

“Credit Extension” is any Advance, Guaranteed Advance, Letter of Credit,
Equipment Loan, EXIM Loan, FX Forward Contract, amount utilized for Cash
Management Services, or any other extension of credit by Bank for Borrower’s
benefit.

“Revolving Line Maturity Date” is March 31, 2011.

“Streamline Period” is, on and after the Effective Date, the period
(i) beginning immediately after the forty-fifth (45th) consecutive day in which
the Borrower has, for each such consecutive day, maintained unrestricted cash at
Bank, in an amount greater than the aggregate amount of all outstanding
Indebtedness, including all Credit Extensions of Borrower owed to Bank, other
than any outstanding Guaranteed Advances under the Guaranteed Line that are
secured by the Alafi Letter of Credit (the “Streamline Balance”), and
(ii) ending on the first day thereafter in which the Borrower does not maintain
the Streamline Balance. Borrower shall be required to maintain the Streamline
Balance for forty-five (45) consecutive days, in Bank’s reasonable business
judgment, prior to entering into a subsequent Streamline Period. Borrower shall
provide prior-written notice of its intention to enter into a Streamline
Period.”

and inserting in lieu thereof the following:

““Borrowing Base” is (a) without duplication, eighty percent (80%) of Eligible
Accounts plus (b) the lesser of (i) forty percent (40%) of the value of
Borrower’s Eligible Inventory (valued at the lower of cost or wholesale fair
market value) or (ii) One Million Dollars ($1,000,000) plus (c) from the 25th
day of the third month of each fiscal quarter of the Borrower through and
including the last day of each such fiscal quarter, without duplication, eighty
percent (80%) of Borrower’s Eligible Unbilled Accounts, in each case as
determined by Bank from Borrower’s most recent Borrowing Base Certificate;
provided, however, that Bank may decrease the foregoing amounts and/or
percentages in its good faith business judgment based on events, conditions,
contingencies, or risks which, as determined by Bank, may adversely affect the
value of the Collateral.

“Credit Extension” is any Advance, Guaranteed Advance, Letter of Credit, Term
Loan 2010, EXIM Loan, FX Forward Contract, amount utilized for Cash Management
Services, or any other extension of credit by Bank for Borrower’s benefit.

“Revolving Line Maturity Date” is March 31, 2012.

“Streamline Period” is, on and after the Second Loan Modification (Domestic)
Effective Date, the period (i) beginning immediately after the forty-fifth
(45th) consecutive day in which the Borrower has, for each such consecutive day,

 

6



--------------------------------------------------------------------------------

maintained a Liquidity Ratio in excess of 1.50:1.00 (the “Streamline
Threshold”), and (ii) ending on the first day thereafter in which the Borrower
does not maintain the Streamline Threshold. Borrower shall be required to
maintain the Streamline Threshold for forty-five (45) consecutive days, in
Bank’s reasonable business judgment, prior to entering into a subsequent
Streamline Period. Borrower shall provide prior-written notice of its intention
to enter into a Streamline Period.”

 

 

9

The Compliance Certificate attached as Exhibit B to the Loan Agreement is hereby
deleted and replaced with Exhibit A attached hereto.

4. FEES. Borrower shall pay to Bank (i) a Term Loan 2010 commitment fee equal to
Seventy Five Thousand Dollars ($75,000) and (ii) a modification fee equal to
Three Hundred Seventy Five Thousand Dollars ($375,000), which fees shall be due
on the date hereof and shall be deemed fully earned as of the date hereof.
Borrower shall also reimburse Bank for all legal fees and expenses incurred in
connection with this amendment to the Existing Loan Documents.

5. CONDITIONS PRECEDENT. Borrower hereby agrees that the following documents
shall be delivered to the Bank prior to or concurrently with the First Loan
Modification Effective Date (Domestic), each in form and substance satisfactory
to the Bank (collectively, the “Conditions Precedent”):

 

 

A.

copies, certified by a duly authorized officer of the Borrower to be true and
complete as of the date hereof, of each of (i) the governing documents of the
Borrower as in effect on the date hereof (but only to the extent modified since
last delivered to the Bank (ii) the resolutions of the Borrower authorizing the
execution and delivery of this Loan Modification Agreement, the other documents
executed in connection herewith and the Borrower’s performance of all of the
transactions contemplated hereby, and (iii) an incumbency certificate giving the
name and bearing a specimen signature of each individual who shall be so
authorized;

 

 

B.

a certificate from the Secretary of State of the applicable State of
organization of a recent date as to the Borrower’s existence and good standing;

 

 

C.

the Export-Import Bank Second Loan Modification Agreement, executed by each
Borrower, in form and substance acceptable to Bank, in its sole discretion;

 

 

D.

the Borrower Agreement (as defined in the EXIM Bank Loan and Security
Agreement), executed by each Borrower;

 

 

E.

an updated Economic Impact Certificate, executed by each Borrower;

 

 

F.

an updated Joint Application Form (EXIM), completed and executed by each
Borrower;

 

 

G.

a certain Second Amendment to Promissory Note, executed by each Borrower, in
form and substance acceptable to Bank, in its sole discretion;

 

 

H.

a duly executed Landlord’s Consent from the landlord of the Borrower’s leased
premises located at 7351 Kirkwood Road, Maple Grove, Minnesota 55369, in form
and substance acceptable to Bank, in its sole discretion;

 

 

I.

duly executed Bailee’s Waivers from Pilot (Tiger Logistics) and Healthware
Europe BV, in form and substance acceptable to Bank, in its sole discretion;

 

 

J.

a duly executed Warrant, in form and substance acceptable to Bank, in its sole
discretion;

 

 

K.

updated property insurance and liability insurance certificates, in form and
substance acceptable to Bank, in its sole discretion;

 

7



--------------------------------------------------------------------------------

 

L.

evidence satisfactory to Bank that Borrower has received and deposited at Bank
net proceeds from (i) the issuance of additional equity of Borrower or (ii) the
issuance of additional Subordinated Debt, in each case in form and substance
acceptable to Bank, in its reasonable discretion, of not less than Ten Million
Dollars ($10,000,000);

 

 

M.

evidence satisfactory to Bank that the Alafi Letter of Credit has not been
terminated; and

 

 

N.

such other documents as Bank may request, in its reasonable discretion.

6. ADDITIONAL COVENANTS. Borrower is not a party to, nor is bound by, any
license or other agreement with respect to which Borrower is the licensee
(a) that prohibits or otherwise restricts Borrower from granting a security
interest in Borrower’s interest in such license or agreement or any other
property, or (b) for which a default under or termination of could interfere
with the Bank’s right to sell any Collateral. Borrower shall provide written
notice to Bank within ten (10) days of entering or becoming bound by any such
license or agreement (other than over-the-counter software that is commercially
available to the public). Borrower shall take such steps as Bank requests to
obtain the consent of, or waiver by, any person whose consent or waiver is
necessary for (x) all such licenses or contract rights to be deemed “Collateral”
and for Bank to have a security interest in it that might otherwise be
restricted or prohibited by law or by the terms of any such license or agreement
(such consent or authorization may include a licensor’s agreement to a
contingent assignment of the license to Bank if Bank determines that is
necessary in its good faith judgment), whether now existing or entered into in
the future, and (y) Bank to have the ability in the event of a liquidation of
any Collateral to dispose of such Collateral in accordance with Bank’s rights
and remedies under the Loan Agreement and the other Loan Documents. In addition,
the Borrower hereby certifies that no Collateral is in the possession of any
third party bailee (such as at a warehouse). In the event that Borrower, after
the date hereof, intends to store or otherwise deliver the Collateral to such a
bailee, then Borrower shall first receive, the prior written consent of Bank and
such bailee must acknowledge in writing that the bailee is holding such
Collateral for the benefit of Bank.

7. AUTHORIZATION TO FILE. Borrower hereby authorizes Bank to file UCC financing
statements without notice to Borrower, with all appropriate jurisdictions, as
Bank deems appropriate, in order to further perfect or protect Bank’s interest
in the Collateral, including a notice that any disposition of the Collateral, by
either the Borrower or any other Person, shall be deemed to violate the rights
of the Bank under the Code.

8. CONSISTENT CHANGES. The Existing Loan Documents are hereby amended wherever
necessary to reflect the changes described above.

9. RATIFICATION OF LOAN DOCUMENTS. Borrower hereby ratifies, confirms, and
reaffirms all terms and conditions of all security or other collateral granted
to the Bank, and confirms that the indebtedness secured thereby includes,
without limitation, the Obligations.

10. NO DEFENSES OF BORROWER. Borrower hereby acknowledges and agrees that
Borrower has no offsets, defenses, claims, or counterclaims against Bank with
respect to the Obligations, or otherwise, and that if Borrower now has, or ever
did have, any offsets, defenses, claims, or counterclaims against Bank, whether
known or unknown, at law or in equity, all of them are hereby expressly WAIVED
and Borrower hereby RELEASES Bank from any liability thereunder.

11. CONTINUING VALIDITY. Borrower understands and agrees that in modifying the
existing Obligations, Bank is relying upon Borrower’s representations,
warranties, and agreements, as set forth in the Existing Loan Documents. Except
as expressly modified pursuant to this Loan Modification Agreement, the terms of
the Existing Loan Documents remain unchanged and in full force and effect.
Bank’s agreement to modifications to the existing Obligations pursuant to this
Loan Modification Agreement in no way shall obligate Bank to make any future
modifications to the Obligations. Nothing in this Loan Modification Agreement
shall constitute a satisfaction of the Obligations. It is the intention of Bank
and Borrower to retain as liable parties all makers of Existing Loan Documents,
unless the party is expressly released by Bank in writing. No maker will be
released by virtue of this Loan Modification Agreement.

12. RIGHT OF SET-OFF. In consideration of Bank’s agreement to enter into this
Loan Modification Agreement, Borrower hereby reaffirms and hereby grants to
Bank, a lien, security interest and right of set off as

 

8



--------------------------------------------------------------------------------

security for all Obligations to Bank, whether now existing or hereafter arising
upon and against all deposits, credits, collateral and property, now or
hereafter in the possession, custody, safekeeping or control of Bank or any
entity under the control of Silicon Valley Bank (including a Bank subsidiary) or
in transit to any of them. At any time after the occurrence and during the
continuance of an Event of Default, without demand or notice, Bank may set off
the same or any part thereof and apply the same to any liability or obligation
of Borrower even though unmatured and regardless of the adequacy of any other
collateral securing the loan. ANY AND ALL RIGHTS TO REQUIRE BANK TO EXERCISE ITS
RIGHTS OR REMEDIES WITH RESPECT TO ANY OTHER COLLATERAL WHICH SECURES THE
OBLIGATIONS, PRIOR TO EXERCISING ITS RIGHT OF SETOFF WITH RESPECT TO SUCH
DEPOSITS, CREDITS OR OTHER PROPERTY OF BORROWER, ARE HEREBY KNOWINGLY,
VOLUNTARILY AND IRREVOCABLY WAIVED.

13. CONFIDENTIALITY. Bank may use confidential information for the development
of databases, reporting purposes, and market analysis, so long as such
confidential information is aggregated and anonymized prior to distribution
unless otherwise expressly permitted by Borrower. The provisions of the
immediately preceding sentence shall survive the termination of the Loan
Agreement.

14. JURISDICTION/VENUE/TRIAL WAIVER. Borrower accepts for itself and in
connection with its properties, unconditionally, the exclusive jurisdiction of
any state or federal court of competent jurisdiction in the State of Illinois in
any action, suit, or proceeding of any kind against it which arises out of or by
reason of this Loan Modification Agreement. NOTWITHSTANDING THE FOREGOING, THE
BANK SHALL HAVE THE RIGHT TO BRING ANY ACTION OR PROCEEDING AGAINST THE BORROWER
OR ITS PROPERTY IN THE COURTS OF ANY OTHER JURISDICTION WHICH THE BANK DEEMS
NECESSARY OR APPROPRIATE IN ORDER TO REALIZE ON THE COLLATERAL OR TO OTHERWISE
ENFORCE THE BANK’S RIGHTS AGAINST THE BORROWER OR ITS PROPERTY. TO THE EXTENT
PERMITTED BY APPLICABLE LAW, BORROWER AND BANK EACH WAIVE THEIR RIGHT TO A JURY
TRIAL OF ANY CLAIM OR CAUSE OF ACTION ARISING OUT OF OR BASED UPON THIS LOAN
MODIFICATION AGREEMENT, THE LOAN DOCUMENTS OR ANY CONTEMPLATED TRANSACTION,
INCLUDING CONTRACT, TORT, BREACH OF DUTY AND ALL OTHER CLAIMS. THIS WAIVER IS A
MATERIAL INDUCEMENT FOR BOTH PARTIES TO ENTER INTO THIS LOAN MODIFICATION
AGREEMENT. EACH PARTY HAS REVIEWED THIS WAIVER WITH ITS COUNSEL.

15. COUNTERSIGNATURE. This Loan Modification Agreement shall become effective
only when it shall have been executed by Borrower and Bank.

[The remainder of this page is intentionally left blank]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as a sealed instrument under the laws of the State of Illinois as of the Second
Loan Modification (Domestic) Effective Date.

BORROWER:

 

BORROWER:

STEREOTAXIS, INC.

By

 

/s/ Daniel J. Johnston

Name:

 

Daniel J. Johnston

Title:

 

CFO

 

STEREOTAXIS INTERNATIONAL, INC.

By

 

/s/ Daniel J. Johnston

Name:

 

Daniel J. Johnston

Title:

 

CFO

 

BANK:

SILICON VALLEY BANK

By

 

/s/ Michael Kohnen

Name:

 

Michael Kohnen

Title:

 

Senior Relationship Manager

 

Second Loan Modification (Domestic) Effective Date: December 17, 2010

 



--------------------------------------------------------------------------------

Exhibit A

Section 6.9(a) - Tangible Net Worth

Required:         Commencing on December 31, 2010 and as of the last day of each
quarterly period thereafter, Borrower shall maintain a minimum Tangible Net
Worth of no less than $5,870,710; provided, that such minimum Tangible Net Worth
requirement shall, effective as of June 30, 2011, provided no Event of Default
has occurred and is continuing, be reduced by Five Million Dollars ($5,000,000);
provided further, that in the event that Guaranteed Advances are no longer
available under the Guaranteed Line, the foregoing covenant levels shall be
adjusted by Bank, in its good faith business judgment. Such Tangible Net Worth
requirements set forth above shall be increased by fifty percent (50%) of the
net proceeds from issuances of equity securities of the Borrower and/or
Subordinated Debt issued after the Second Loan Modification (Domestic) Effective
Date.

Actual:

 

A.

  

Consolidated total assets of Borrower and its Subsidiaries

  

$        

B.

  

Subordinated Debt

  

$        

C.

  

Outstanding Guaranteed Advances

  

$        

D.

  

Adjusted Assets [line A plus line B plus line C]

  

$        

E.

  

Amounts attributable to Goodwill

  

$        

F.

  

Intangible items including unamortized debt discount and expense, patents, trade
and service marks and names, copyrights and capitalized research and development
expenses (except prepaid expenses)

  

$        

G.

  

Notes, accounts receivable and other obligations owing to Borrower from its
officers or other Affiliates

  

$        

H.

  

Reserves not already deducted from assets

  

$        

I.

  

Intangible assets [line E plus line F plus line G plus line H]

  

$        

J.

  

Total Liabilities

  

$        

K.

  

Up to $4,500,000 mark-to-market expense incurred in accordance with GAAP as a
result of mark-to-market adjustments of the value of Warrants of the Borrower

  

$        

L.

  

TANGIBLE NET WORTH [line D minus line I minus line J plus line K]

  

$        

Is line L equal to or greater than (less than) $        ?

 

             No, not in compliance

                Yes, in compliance

 

1



--------------------------------------------------------------------------------

EXHIBIT B

COMPLIANCE CERTIFICATE

TO:

 

SILICON VALLEY BANK

  

Date:                    

FROM:

 

STEREOTAXIS, INC. and STEREOTAXIS INTERNATIONAL, INC.

  

The undersigned authorized officer of Stereotaxis, Inc., a Delaware corporation
and Stereotaxis International, Inc. (collectively, jointly and severally, the
“Borrower”) certifies that under the terms and conditions of the Loan and
Security Agreement between Borrower and Bank (the “Agreement”), (1) Borrower is
in complete compliance for the period ending                      with all
required covenants except as noted below, (2) there are no Events of Default,
(3) all representations and warranties in the Agreement are true and correct in
all material respects on this date except as noted below; provided, however,
that such materiality qualifier shall not be applicable to any representations
and warranties that already are qualified or modified by materiality in the text
thereof; and provided, further that those representations and warranties
expressly referring to a specific date shall be true, accurate and complete in
all material respects as of such date, (4) Borrower, and each of its
Subsidiaries, has timely filed all required tax returns and reports, and
Borrower has timely paid all foreign, federal, state and local taxes,
assessments, deposits and contributions owed by Borrower except as otherwise
permitted pursuant to the terms of Section 5.9 of the Agreement, and (5) no
Liens have been levied or claims made against Borrower or any of its
Subsidiaries, if any, relating to unpaid employee payroll or benefits of which
Borrower has not previously provided written notification to Bank. Attached are
the required documents supporting the certification. The undersigned certifies
that these are prepared in accordance with generally GAAP consistently applied
from one period to the next except as explained in an accompanying letter or
footnotes. The undersigned acknowledges that no borrowings may be requested at
any time or date of determination that Borrower is not in compliance with any of
the terms of the Agreement, and that compliance is determined not just at the
date this certificate is delivered. Capitalized terms used but not otherwise
defined herein shall have the meanings given them in the Agreement.

Please indicate compliance status by circling Yes/No under “Complies” column.

 

Reporting Covenant    Required    Complies

Monthly financial statements with Compliance Certificate

  

Monthly within 30 days

   Yes    No

Annual financial statement (CPA Audited) + CC

  

FYE within120 days

   Yes    No

10-Q, 10-K and 8-K

  

Within 5 days after filing with SEC

   Yes    No

A/R & A/P Agings, Deferred Revenue and Inventory

Reports

  

Monthly within 30 days

   Yes    No

Transaction Reports

  

Weekly, within 5 days*

   Yes    No

Projections

  

Annually within 30 days prior to FYE

   Yes    No

*  Monthly during a Streamline Period, within 5 days after the end of each month

 

The following Intellectual Property was registered after the Effective Date (if
no registrations, state “None”)

 

Financial Covenant   

Required

  

Actual

   Complies

Maintain as indicated:

              

Minimum Tangible Net Worth** (tested quarterly)

  

$                    

  

$                    

   Yes    No

Liquidity Ratio (at all times)

  

***

        Yes    No

 

**

See Section 6.9(a) and Exhibit A of the Loan Agreement

 

2



--------------------------------------------------------------------------------

***

See Section 6.9(b) of the Loan Agreement

 

3



--------------------------------------------------------------------------------

The following financial covenant analyses and information set forth in Schedule
1 attached hereto are true and accurate as of the date of this Certificate.

The following are the exceptions with respect to the certification above: (If no
exceptions exist, state “No exceptions to note.”)

 

 

 

 

 

 

 

STEREOTAXIS, INC.

  

BANK USE ONLY

STEREOTAXIS INTERNATIONAL, INC.

  

Received by:                                                              

  

                                 AUTHORIZED SIGNER

By:                                                                 

  

Name:                                                           

  

Date:                                                              

Title:                                                             

  

Verified:                                                              

  

                        AUTHORIZED SIGNER

  

Date: _________________________

  

Compliance Status:    Yes    No

 

4



--------------------------------------------------------------------------------

Schedule 1 to Compliance Certificate

Financial Covenants of Borrower

Dated:                     

I. Tangible Net Worth (Section 6.9(a)) – See Exhibit A to the Second Loan
Modification Agreement (Domestic).

 

5



--------------------------------------------------------------------------------

II.

Liquidity Ratio (Section 6.9(b))

Required: Maintain (i) at all times during the months of January, February,
April, May, July, August, October and November of each fiscal year, a Liquidity
Ratio of not less than 1.50:1.00; and (ii) at all times during the months of
March, June, September and December of each fiscal year, a Liquidity Ratio of
not less than 1.25:1.00.

Actual:

 

A.

  

Borrower’s unrestricted cash at Bank

  

$        

B.

  

Borrower’s net billed accounts receivable

  

$        

C.

  

the unused available amount under the Guaranteed Line

  

$        

D.

  

LIQUIDITY [line A plus line B plus line C]

  

$        

E.

  

Total outstanding Obligations of Borrower owed to Bank

  

$        

F.

  

LIQUIDITY RATIO [line D divided by line E]

  

$        

Is line L equal to or greater than [        ]:1.00?

 

         No, not in compliance

  

             Yes, in compliance

 

1